Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.528 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   JOHN D. ECHEVERRIA
     Deputy Attorney General
 5   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102
      Telephone: (415) 510-3479
 7    Fax: (415) 703-1234
      E-mail: John.Echeverria@doj.ca.gov
 8   Attorneys for Defendant
 9 ALAN ALEXANDER BECK
   Law Office of Alan Beck
10   2692 Harcourt Drive
     San Diego, CA 92123
11   Alan.alexander.beck@gmail.com
     State Bar No. 276646
12
   STEPHEN D. STAMBOULIEH
13 Stamboulieh Law, PLLC
     P.O. Box 4008
14   Madison, MS 39130
     stephen@sdslaw.us
15   MS Bar No. 102784
     *Admitted Pro Hac Vice
16 Attorneys for Plaintiffs
17                    IN THE UNITED STATES DISTRICT COURT
18                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20
21
     RUSSELL FOUTS and TAN                           19-cv-01662-BEN-JLB
22   MIGUEL TOLENTINO,
23                                 Plaintiffs,
                                                     JOINT MOTION TO AMEND
24               v.                                  SCHEDULING ORDER
25                                                   Judge:        Hon. Jill L. Burkhardt
     XAVIER BECERRA, in his official                 Action Filed: September 1, 2019
26   capacity as the Attorney General of
     the State of California,
27
                                  Defendant.
28
                                                 1
                 Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.529 Page 2 of 6



 1        Plaintiffs Russell Fouts and Tan Miguel Tolentino (together, “Plaintiffs”) and
 2   Defendant Xavier Becerra, in his official capacity as the Attorney General of the
 3   State of California (the “Attorney General”) (collectively, the “Parties”), through
 4   their respective attorneys of record, jointly move the Court to amend the Scheduling
 5   Order Regulating Discovery and Other Pretrial Proceedings (the “Scheduling
 6   Order”) (Dkt. 16) and continue the upcoming pretrial deadlines, pursuant to Federal
 7   Rule of Civil Procedure 16(b)(4) and Civil Local Rule 7.2, in accordance with the
 8   stipulation set forth herein. This joint motion is based on the following facts:
 9        WHEREAS, on September 1, 2019, Plaintiffs filed their Complaint for
10   Declaratory and Injunctive Relief (Dkt. 1);
11        WHEREAS, on November 29, 2019, the Court issued the Scheduling Order
12   setting certain discovery and pre-trial deadlines (Dkt. 16);
13        WHEREAS, on April 7, 2020, the Court granted the parties’ joint motion to
14   amend the Scheduling Order (Dkt. 18);
15        WHEREAS, the Court amended the Scheduling Order as follows:
16       1.     The date for exchange of rebuttal experts shall be by July 17, 2020;
17       2.     Any party shall supplement its disclosure regarding contradictory or
18              rebuttal evidence under Federal Rule of Civil Procedure 26(a)(2)(D) and
19              26(e) by July 17, 2020;
20       3.     All expert discovery shall be completed by all parties by August 14,
21              2020;
22       4.     All other pretrial motions must be filed by September 11, 2020;
23       5.     A Mandatory Settlement Conference shall be conducted on August 26,
24              2020;
25       6.     Any party shall lodge confidential settlement briefs directly to chambers
26              by August 17, 2020;
27
28
                                               2
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.530 Page 3 of 6



 1          7.    The Parties shall file their Memoranda of Contentions of Fact and Law
 2                and take any other action required by Civil Local Rule 16.1(f)(2) by
 3                December 28, 2020;
 4          8.    Counsel shall comply with the pretrial disclosure requirements of
 5                Federal Rule of Civil Procedure 26(a)(3) by December 28, 2020;
 6          9.    Counsel shall meet and take the action required by Civil Local Rule
 7                16.1(f)(4) by January 4, 2021;
 8          10.   Counsel for plaintiff must provide opposing counsel with a proposed
 9                pretrial order for review and approval by January 11, 2021;
10          11.   The Proposed Final Pretrial Conference Order, including objections to
11                any other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial
12                Disclosures shall be prepared, served and lodged with the assigned
13                district judge by January 18, 2021; and
14          12.   The Final Pretrial Conference is scheduled on the calendar of the
15                Honorable Roger T. Benitez on January 25, 2021, at 10:30 a.m.
16          WHEREAS, on August 4, 2020, the Parties filed a joint motion to further
17   amend the Scheduling Order in light of the COVID-19 pandemic (Dkt. 19);
18          WHEREAS, on August 21, 2020, the Court granted in part and denied in part
19   the Parties’ joint motion, vacating the Mandatory Settlement Conference while
20   denying without prejudice the Parties’ request to extend the discovery cut-off date
21   and to vacate the Final Pretrial Conference and related deadlines;
22          WHEREAS, on September 11, 2020, the Parties filed cross-motions for
23   summary judgment, originally noticed for hearing on October 19, 2020 (Dkt. 21,
24   22);
25          WHEREAS, on September 29, 2020, the Court sua sponte changed the
26   hearing date on the cross-motions for summary judgment from October 19, 2020 to
27   December 7, 2020 (Dkt. 23);
28
                                                3
                   Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.531 Page 4 of 6



 1          WHEREAS, on December 6, 2020, the Court sua sponte changed the hearing
 2   date on the cross-motions for summary judgment from December 7, 2020 to
 3   January 13, 2021 in light of California’s COVID-19 public-health directives (Dkt.
 4   28);
 5          WHEREAS, certain pretrial deadlines are currently set for dates before the
 6   Parties’ cross-motions for summary judgment are to be heard by the Court,
 7   including the deadline for the Parties to file their respective Memoranda of
 8   Contention of Fact and Law;
 9          WHEREAS, either Parties’ motion for summary judgment, if granted, would
10   dispose of this entire action and render moot all pretrial deadlines
11          WHEREAS, even if the Court were to deny both of the Parties’ cross-motions
12   for summary judgment, its order may provide helpful guidance to the Parties in
13   preparing their pretrial materials, including by narrowing the issues of law and fact
14   for trial; and
15          WHEREAS, the Parties agree that it is in their best interests and the interest of
16   the Court to extend the pretrial deadlines remaining on calendar until the Court has
17   had an opportunity to rule on the pending cross-motions for summary judgment;
18          NOW, THEREFORE, the Parties jointly move the Court, on good cause
19   shown, for an order amending the Scheduling Order as follows:
20          1.    Continue the deadline for the Parties to file their Memoranda of
21                Contentions of Fact and Law and take any other action required by Civil
22                Local Rule 16.1(f)(2) to March 22, 2021;
23          2.    Continue the deadline for counsel to comply with the pretrial disclosure
24                requirements of Federal Rule of Civil Procedure 26(a)(3) to March 22,
25                2021;
26          3.    Continue the deadline for counsel to meet and take the action required
27                by Civil Local Rule 16.1(f)(4) to March 29, 2021;
28
                                                   4
                      Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.532 Page 5 of 6



 1       4.    Continue the deadline for Plaintiffs’ counsel to provide Defendants’
 2             counsel with a proposed pretrial order for review and approval to April
 3             5, 2021;
 4       5.    Continue the deadline for the Proposed Final Pretrial Conference Order,
 5             including objections to any other Parties’ Federal Rule of Civil
 6             Procedure 26(a)(3) Pretrial Disclosures, to be prepared, served, and
 7             lodged with the Honorable Roger T. Benitez to April 12, 2021; and
 8       6.    Continue the Final Pretrial Conference before the Honorable Roger T.
 9             Benitez to April 19, 2021, at 10:30 a.m..
10
     Dated: December 10, 2020                     Respectfully Submitted,
11
                                                  XAVIER BECERRA
12                                                Attorney General of California
                                                  MARK R. BECKINGTON
13                                                Supervising Deputy Attorney General
14
15
                                                  s/ John D. Echeverria __________
16                                                JOHN D. ECHEVERRIA
                                                  Deputy Attorney General
17                                                Attorneys for Defendant Xavier
                                                  Becerra, in his official capacity as
18                                                Attorney General of the State of
                                                  California
19
20   Dated: December 10, 2020                     Law Office of Alan Beck
21
22
23                                                s/ Alan Alexander Beck (by consent)_
                                                  Attorneys for Plaintiffs Russell Fouts
24                                                and Tan Miguel Tolentino

25
26
27
28
                                              5
                 Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 29 Filed 12/10/20 PageID.533 Page 6 of 6




                              CERTIFICATE OF SERVICE
Case Name: Russell Fouts et al. v. Xavier Becerra
Case No.   3:19-cv-01662-BEN-JLB

I hereby certify that on December 10, 2020, I electronically filed the following document with
the Clerk of the Court by using the CM/ECF system:
   JOINT MOTION TO AMEND SCHEDULING ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on December
10, 2020, at San Francisco, California.


          John D. Echeverria                                   s/ John D. Echeverria
              Declarant                                              Signature
